[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                             U.S.
                     ________________________ ELEVENTH CIRCUIT
                                                       NOVEMBER 1, 2011
                            No. 11-12408                  JOHN LEY
                                                            CLERK
                        Non-Argument Calendar
                      ________________________

               D. C. Docket No. 4:10-cr-00228-WTM-GRS-1

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

KEITH O’NEAL KNIGHT,

                                                        Defendant-Appellant.


                     __________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                    _________________________

                           (November 1, 2011)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:
      Keith O’Neal Knight appeals his total 28-month sentence for theft of

government funds, in violation of 18 U.S.C. § 641, and copyright infringement, in

violation of 17 U.S.C. § 506(a) and 18 U.S.C. § 2319(b)(1). Knight argues, and

the Government concedes, the district court committed reversible error at

sentencing by failing to provide Knight an opportunity to allocute, as required by

Federal Rule of Criminal Procedure 32(i)(4)(A)(ii).

      Because there was no objection at sentencing, the district court’s denial of

Knight’s right of allocution is reviewed for plain error. United States v. Prouty,

303 F.3d 1249, 1251 (11th Cir. 2002). “To find reversible error under the plain

error standard, this Court must conclude (1) an error occurred, (2) the error was

plain, and (3) the error affected substantial rights.” Id. at 1251-52.

      The relevant portion of Rule 32 states: “Before imposing sentence, the

court must: . . . (ii) address the defendant personally in order to permit the

defendant to speak or present any information to mitigate the sentence.” Fed. R.

Crim. P. 32(i)(4)(A). “The district court must clearly inform the defendant of his

allocution rights, leaving ‘no room for doubt that the defendant has been issued a

personal invitation to speak prior to sentencing.’ ” United States v. Gerrow, 232

F.3d 831, 833 (11th Cir. 2000) (quoting Green v. United States, 365 U.S. 301, 305

(1961)).


                                           2
      Here, it is undisputed: (1) the district court erred by failing to provide

Knight an opportunity to allocute, (2) the district court’s error was a plain because

it was a clear and obvious violation of Rule 32, and (3) the error affected Knight’s

substantial rights because he did not receive the lowest possible sentence within

the Sentencing Guidelines range. Prouty, 303 F.3d at 1253.

       Accordingly, we vacate the sentence and remand for resentencing.

      VACATED AND REMANDED.




                                          3